NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

TIMOTHY RAY MURRAY,
Petitioner-Appellant,

V.

UNITED STATES, UNITED STATES SENATE,
UNITED STATES HOUSE, AND GOVERNOR OF
OKLAHOMA,
Respondents-Appellees.

2012-1467

Appeal from the United States District Court for the
Western District of Oklahoma in case no. 12-CV-0542,
Judge David L. Russell.

PER CURIAM.
0 R D E R
The appellees move to dismiss or transfer this appeal.

Timothy Ray Murray appeals from an order of the
United States District Court for the Western District of
Oklahoma dismissing his complaint alleging various
claims against the United States, certain members of the
Senate and the I~Iouse of Representatives, and the Gover-
nor of Oklahoma. This court is a court of limited jurisdic-

TIMOTHY RAY MURRAY V. US 2

tion, and does not have jurisdiction over this appeal. As
this appeal has also been docketed at the United States
Court of Appeals for the Tenth Circuit, transfer is not
warranted.

For the foregoing reasons, we dismiss Murray’s ap-
peaL

Accordingly,
IT Is ORDERED THAT:

(1) The motion to dismiss is granted The motion to
transfer is denied.

(2) All other motions are denied as moot.
(3) Each side shall bear its own costs.

FoR THE Co`URT

3
AUG 1  /s/ J an Horbaly
Date J an Horbaly
Clerk
llFED

cc: Timothy Ray Murray MT$I?Ell|’EDERFG`-F&Ei%|l-Fslli:oii

Elizabeth Anne Speck, Esq. AUG 1 3 2012
526 munson

Cl.EHK
AUG 13 2012

issued As A Mandate: